DISMISS and Opinion Filed March 27, 2019




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-01396-CV

                                 CRYSTAL NOBLE, Appellant
                                             V.
                                  KY II, REALTOR, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-04564-B

                              MEMORANDUM OPINION
                 Before Chief Justice Burns, Justice Molberg, and Justice Nowell
                                 Opinion by Chief Justice Burns
       The filing fee, docketing statement, and clerk’s record in this case are past due. By postcard

dated November 16, 2018, we notified appellant the $205 filing fee was due. We directed appellant

to remit the filing fee within ten days and expressly cautioned appellant that failure to do so would

result in dismissal of the appeal. Also by postcard dated November 16, 2018, we informed

appellant the docketing statement in this case was due. We cautioned appellant that failure to file

the docketing statement within ten days might result in the dismissal of this appeal without further

notice. By letter dated January 18, 2019, we informed appellant the clerk’s record had not been

filed because appellant had not paid for the clerk’s record. We directed appellant to provide

verification of payment or arrangements to pay for the clerk’s record or to provide written

documentation appellant had been found entitled to proceed without payment of costs within ten
days. We cautioned appellant that failure to do so would result in the dismissal of this appeal

without further notice. To date, appellant has not paid the filing fee, provided the required

documentation, or otherwise corresponded with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                 /Robert D. Burns, III/
                                                 ROBERT D. BURNS, III
                                                 CHIEF JUSTICE



181396F.P05




                                              –2–
                                      S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

 CRYSTAL NOBLE, Appellant                         On Appeal from the County Court at Law
                                                  No. 2, Dallas County, Texas
 No. 05-18-01396-CV       V.                      Trial Court Cause No. CC-18-04564-B.
                                                  Opinion delivered by Chief Justice Burns.
 KY II, REALTOR, Appellee                         Justices Molberg and Nowell participating.

      In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee KY II, REALTOR recover its costs of this appeal from
appellant CRYSTAL NOBLE.


Judgment entered March 27, 2019




                                            –3–